Motion Granted and Order Filed August 6, 2015




                                   In The

                   Fourteenth Court of Appeals

                            NO. 14-14-00788-CV


  EXERGY DEVELOPMENT GROUP OF IDAHO, LLC AND JAMES T.
                  CARKULIS, Appellant

                                     V.

HIGH POWER ENERGY, LLC, BLUE RENEWABLE ENERGY, LLC AND
        BLACK MOUNTAIN FINANCIAL, CORP, Appellee

                  On Appeal from the 125th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2012-67104


                                  ORDER

     This is an appeal from a judgment signed April 8, 2014. On July 28, 2015,
appellants filed a motion to dismiss appellees Blue Renewable Energy, LLC and
Black Mountain Financial Corp. from the appeal. See Tex. R. App. P. 42.1. The
motion is GRANTED.
     Accordingly, appellees Blue Renewable Energy, LLC and Black Mountain
Financial Corp. are ordered DISMISSED from the appeal. The appeal as to
appellees High Power Energy, LLC continues.



                             PER CURIAM